Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 10,  and 19 were amended. Claim(s) 2-9, 11-18, and 20 were left as originally/previously presented. Claim(s) 1-20 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in China on March, 02, 2017, under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 14-23, of Applicant’s Response, filed March 12, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-20 have been fully considered but they are not persuasive.
	First, Applicant argues on page(s) 14-15 of applicants’ arguments, that Independent Claim(s) 1, 10, and 19, do not fall within the revised Step 2A prong one framework under certain methods of organizing human activity. Examiner, respectfully, disagrees with applicant argument. As an initial, a detailed analysis was provided in the non-final office action mailed on 12/17/2021 on pages 3-4. Examiner, respectfully, notes that this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub- groupings. In this case, Independent Claim(s) 1, 10, and 19 are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal
behavior or relationships or interactions between people (e.g., social activities,
and/or following rules or instructions), and/or commercial or legal interactions (e.g., business relations). In particular the “recommending a pick-up location in response to a service request,” “executing,” “receive a service request,” “identify a position,” “determine an area associated with the position,” “determine at least one candidate location in the area,” “identify,” “determine a likelihood score with respect to each of the at least one candidate location, wherein the likelihood score represents a predicted probability each of the at least one candidate location as a possible pick-up location,” “determine a pick-up location from the at least one candidate location based on the likelihood scores associated with the at least one candidate location,” and “send the pick-up location in response to the service request,” step(s)/function(s) are merely certain methods of organizing human activity: managing personal
behavior or relationships or interactions between people (e.g., social activities,
and/or following rules or instructions), and/or commercial or legal interactions (e.g., business relations). Similar, to Credit Acceptance Corp v. Westlake Services, the court found the claimed limitations were related to a business relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Here, in this case the system is able to receive a request for a service request, which, the system will then determine position/location information of the requesting user and determine the likelihood of pick-up locations for the requesting service user and the system will then provide the pick-up locations to the user for the service request thus applicant’s limitations at best recite a business relationship between a user and an service entity for determining/providing pick-up locations for a customer. Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.

	Secondly, applicant argues, on page(s) 15-20 and 22-23, that the amended Independent Claim(s) 1, 10, and 19, do not fall within the revised Step 2A prong two framework since the limitations have provided an improvement to online transportation service and the online transportation. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that this process reduces network communications between a user device of the individual associated with the reservation request. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely making a bare assertion of the improvement without any details necessary of how the system is able to recommend pick-up locations more precisely and steadily, see applicant specification Paragraph 0003. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, in this case applicant’s limitations merely recommend, execute, receive, identify, determine, determine, identify, determine, determine, and send, service pick-up information using computer components that operate in their ordinary capacity, which is no more than “applying,” the judicial exception. While, applicant argues that the limitations are integrated into a practical application when an accurate pick-up location of a service request is determined and then sending that information to the target user terminal, see applicant’s arguments page 20. However, it is important to note that an improvement in the abstract idea itself is not an improvement in technology, see MPEP 2106.05(a)(II). Similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case location/position information will be determined for a user, which, will be used to determine a likelihood that the user will be at a pick-up location and then sending the pick-up location to the user thus merely gathering location/position information of a service request user and determining the likelihood of the user being at that location and then displaying this pick-up information to the user are not sufficient to show an improvement in computers or technology of determining a pick-up location for a service request. Also, see accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); and mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am.,  Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Here in this case, applicant has provided that the likelihood score will be calculated by a processor (i.e., mathematical algorithm) using historical pick-up location, which, at best is merely applying a business method of determining a pickup location based on historical information by processor (i.e., general purpose mathematical algorithm), see applicant’s specification paragraph 0147-0148. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
	Applicant’s arguments with respect to Claim(s) 1-3, 10-12. and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	However, Applicant argues on page(s) 23-25, that Jin et al. (US 2015/0002319 A1) doesn’t disclose “the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location.” Examiner, respectfully, disagrees with applicants arguments. In this case, Jin et al. teaches Jin et al. teaches a rating (e.g., score) for a plurality of streets will be provided as an indication of a likelihood, which, such determination information may be used to generate a forward-looking prediction or suggestion of when and where  a perspective or potential taxi customer may be more or less likely to catch or intercept an active taxi (i.e., predicted probability of at least one candidate location as a possible pick-up location). The potential taxi customer position data can be derived based on the indication of a location of a mobile device in the user’s possession, which, the users position data may include a longitude and a latitude representation of the user’s actual position or a position of interest. Furthermore, in this case the claim merely requires “the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location.” Examiner, respectfully, notes that ‘representing,’ merely requires to have either some meaning, suggestion, or association. Here, the rating of the plurality of streets that provides an indication (e.g., suggestion) of a likelihood that a perspective or potential taxi customer may be more or less likely to catch a taxi at that location, thus based on the claim language the above prior art reads on applicants limitation. Therefore, applicant’s argument is not persuasive as to a likelihood score representing a predicted probability that a user will use at least one candidate location for a pick-up.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 4-9, 13-18, and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner, respectfully, notes applicant see the 35 USC  §102 response to arguments.
	
Claim Objections
Claim(s) 1, 10, and 19 are objected because “targe,” appears to be a typographical error of the work “target.” Examiner, respectfully, suggest changing “targe,” to “target.”  Appropriate correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 10, and 19 recites an entity receiving a service request from a customer, which, the entity will determine an candidate pickup location based on the customers area associated with the customers position. The entity will then determine the likelihood that the user will use the candidate location as a pickup location and then provide the customer with the pickup location.  Independent Claim(s) 1, 10, and 19 as a whole recites limitation(s) that are directed to the abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people (including social activities and/or following rules or instructions) and/or commercial or legal interactions (e.g., business relations) and/or mathematical concepts: mathematical calculations or mathematical relationships. Independent Claim(s) 1, 10, and 19, recites “recommending a pick-up location in response to a service request,” “executing,” “receive a service request,” “identify a position,” “determine an area associated with the position,” “determine at least one candidate location in the area,” “identify,” “determine a likelihood score with respect to each of the at least one candidate location, wherein the likelihood score represents a predicted probability each of the at least one candidate location as a possible pick-up location,” “determine a pick-up location from the at least one candidate location based on the likelihood scores associated with the at least one candidate location,” and “send the pick-up location in response to the service request,” function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or commercial or legal interactions. For instance, in this case, Independent Claim(s) 1, 10, and 19, are similar to an entity receiving a service request from a customer, which, the entity will determine an candidate pickup location based on the customers area associated with the customers position. The entity will then determine a likelihood score that the user will use the candidate location as a pickup location and then provide the customer with the pickup location. The mere recitation of generic computer components (Claim 1: a computer-readable storage medium, a processor, a target user terminal, and a wireless network; Claim 10: a computing device, a processor, a target user terminal, a computer-readable storage medium, a communication platform, and a wireless network; and Claim 19: a non-transitory computer readable medium, a processor, a computer device, a target user terminal, and a wireless network) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 10, and 19 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “recommending,” “executing,” “receiving,” “identifying,” “determining,” “determining,”  “identifying,” “determining,” “determining,” and “sending,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a computer-readable storage medium, a processor, a target user terminal, and a wireless network; Claim 10: a computing device, a processor, a target user terminal, a computer-readable storage medium, a communication platform, and a wireless network; and Claim 19: a non-transitory computer readable medium, a processor, a computer device, a target user terminal, and a wireless network). Examiner, notes that the computer-readable storage medium, processor, target user terminal, wireless network,  computing device, communication platform, and non-transitory computer readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive, identify, determine, and send pick-up location information which is no more than “applying,” the judicial exception. Also, see Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the court found that a commonplace business method or mathematical algorithm being applied on a general purpose computer. Also, similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case location/position information will be determined for a user, which, will be used to determine a likelihood that the user will be at a pick-up location and then sending the pick-up location to the user thus merely gathering location/position information of a service request user and determining the likelihood of the user being at that location and then displaying this pick-up information to the user are not sufficient to show an improvement in computers or technology of determining a pick-up location for a service request. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 5, 8-9, 14, 17-18, and 20: The various metrics of Dependent Claim(s) 5, 8-9 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 19 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 11: The additional limitation(s) of describing “obtaining,” and “determining,” are further directed to a method of organizing human activity and mathematical concepts, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the processor, target user terminal, and wireless network. Examiner, notes that the processor, target user terminal, and wireless network are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “obtaining information related to a first set of historical services requested from the area,” determine a first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services,” and “the first probability corresponds to a first likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the first set of historical services requested,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 12: The additional limitation(s) of describing “obtaining,” and “determining,” are further directed to a method of organizing human activity and mathematical concepts, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the processor, target user terminal, and wireless network. Examiner, notes that the processor, target user terminal, and wireless network are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. The recitation(s) of “obtaining information related to a second set of historical services requested from the area,” determine a second probability with respect to each of the at least one candidate location based on the information related to the second set of historical services,” and “the second probability corresponds to a first likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the first set of historical services requested,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim(s) 4 and 13: The additional limitation(s) of describing “determining,” are further directed to a method of organizing human activity and mathematical concepts, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the processor. Examiner, notes that the processor is generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements is merely using a processor (i.e., mathematical algorithm)  to determine a value, which, in this is no more than invoking the processor to perform an existing process of determining a calculated score thus this additional element is merely instructions to apply the above exceptions. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The recitation(s) of “determining a first weighted value associated with the first probability with respect to each of the at least one candidate location,” “determine a second weighted value associated with the second probability with respect to each of the at least one candidate location,” and “determine the likelihood score with respect to each of the at least one candidate location based on the first probability, the second probability, the first weighted value, and the second weighted value,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 6 and 15: The additional limitation(s) of describing “obtaining,” “obtaining,” and “determining,” are further directed to a method of organizing human activity, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the processor. Examiner, notes that the processor, user terminal, and driver terminal are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements is merely using a processor to receive and then determine tracking information for a device, which, in this is no more than invoking the processor to perform an existing process of determining and tracking objects thus this additional element is merely instructions to apply the above exceptions. The recitation(s) of “obtaining a trace associated with the each of the plurality of historical services, “obtaining a trace associated with the each of the plurality of historical services,” and “determining an intersection based on the trace,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 7 and 16: The additional limitation(s) of describing “determining,” and “determining,” are further directed to a method of organizing human activity and mathematical concepts, as described above for Claim(s) 1 and 10, respectively. The limitations that amount to “apply it,” are the processor and the density peaks clustering algorithm. Examiner, notes that the processor and the density peaks clustering algorithm, are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements is merely using the processor and density peaks algorithm (i.e., mathematical algorithm)  to determine a value(s), which, in this is no more than invoking a mathematical algorithm to perform an existing process of determining a values thus this additional element is merely instructions to apply the above exceptions. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The recitation(s) of “determining the plurality of density values,” falls within certain methods of organizing human activity and mathematical concepts. For the reasons described above with respect to Claim(s) 1 and 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-9, 11-18, and 20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 10-12. and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0002319) in view of Colijn et al. (US 2016/0370194 A1) and further in view of Juliver et al. (US 2012/0041675 A1). 
	Regarding Claim 1, Jin e al., teaches a system for recommending a pick-up location, comprising: 
at least one computer-readable storage medium including a set of instructions for recommending a pick-up location in response to a service request. (Paragraph 0046)(Jin et al. teaches a processor-executable program code with one or more non-transitory computer readable medias)
at least one processor in communication with the computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to: (Paragraph 0046)(Jin et al. teaches a processor-executable program code with one or more non-transitory computer readable medias)
receive a service request from a target user terminal. (Paragraph 0021)(Jin et al. teaches a query request can be provided from a client device (i.e., target user terminal))
identify a position where the targe user terminal initiates the service request
determine an area associated with the position of the target user terminal. (Paragraph 0021)(Jin et al. teaches that once the query is sent then the server will search near a current location of a potential taxi customers client device)
determine at least one candidate location in the area. (Paragraph 0028)(Jin et al. teaches determining a likelihood prediction of the streets (i.e., candidate location) that a taxi customer may be more or less likely to catch an active taxi)
potential taxi customers sends a query then the system is able to determine and obtain a number of possibility of streets that are available for the taxi and customer to meet, which, the query will return a result of streets located near the user) 
determine a likelihood score with respect to each of the at least one candidate location based on information associated with the target user terminal and the wireless network. (Paragraph(s) 0021 and 0028)(Jin, et al., teaches determining a prediction of a possibility or likelihood of a taxi being at or near a specific location (i.e., at least one candidate location). Jin et al., further, teaches that the determined information can predict or suggest when and where a perspective or potential taxi customer may be more or less likely to catch or intercept the taxi. Jan et al., also, teaches that the street segments will be rated based on the likelihood of having a taxi on that street)
wherein the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location. (Paragraph(s) 0019 and 0028)(Jin et al. teaches a rating for a plurality of streets will be provided as an indication of a likelihood, which, such determination information may be used to generate a forward-looking prediction or suggestion of when and where  a perspective or potential taxi customer may be more or less likely to catch or intercept an active taxi (i.e., predicted probability of at least one candidate location as a possible pick-up location). Examiner, respectfully, notes that the potential taxi customer position data can be derived based on the indication of a location of a mobile device in the user’s possession, which, the users position data may include a longitude and a latitude representation of the user’s actual position or a position of interest. Examiner, respectfully, notes that the claim merely requires “the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location.” Examiner, respectfully, notes that ‘representing,’ merely requires to have either some meaning, suggestion, or association. Here, the rating of the plurality of streets that provides an indication (e.g., suggestion) of a likelihood that a perspective or potential taxi customer may be more or less likely to catch a taxi at that location, thus based on the claim language the above prior art reads on applicants limitation)  
determine a pick-up location from the at least one candidate location based on the likelihood scores associated with the at least one candidate location. (Paragraph(s) 0028 and 0048 )(Jin et al., teaches rating the plurality of streets, which, the algorithm can also predict when the potential taxi customer can possibly intercept a taxi at that location. Jin et al., further, teaches that the system can then present the rated street information to the user)  
send the pick-up location to the target user terminal in response to the service request. (Paragraph(s) 0048-0049)(Jin et al. teaches that the system can display on the user client device the cross streets to the user(s), which, the current street location(s) are associated with highest/lowest street rating(s)) 
	With respect to the above limitations: while Jin et al. teaches a system that is able to determine the position of the user via a user terminal that submits a request. The system is able to determine the probability of the user being at a location to catch a taxi service and then provide the user with the location information. However, Jin et al., doesn’t explicitly teach the mobile device will use a GPS technology to determine the position of the user and identifying a wireless network being used by a user to identify pick-up locations.	
	But, Colijn et al. in the analogous art of determining suggested pick-up locations for a taxi service, teaches the targe user terminal according to a positioning technology. (Paragraph(s) 0022, 0043, and 0052)(Colijn et al. teaches a user can use their client device to send a request to one or more server computing devices for a vehicle, which, the user is able identify a pickup location can be predefined based on the user’s current location. Colijn et al., further, teaches that the client device may use a GPS receiver (i.e., positioning technology) to determine the devices latitude, longitude, and/or altitude (i.e., position))	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining the position of user that has submitted a service request via a user device of Jin et al., by incorporating the teachings of a user that can use a client device to submit a pickup location request, which, the position of the user will be determined based on the devices GPS receiver of Colijn et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide a user with convenient pickup suggested locations. (Colijn et al.: Column 3, Lines 61-64)
	With respect to the above limitations: while Colijn et al. teaches a user making a service request using a mobile device, which, the users location can be determined by using the devices GPS. However, Jin et al./Colijn et al., do not explicitly teach identifying a wireless network. 
	But, Juliver et al. in the analogous art of providing transportation services, teaches identify a wireless network. (Paragraph(s) 0123 and 0125)(teaches a client management server may use a Wi-Fi SSID by building and maintaining its own database that may join SSID information with the known location of the Wi-Fi signal or the GPS coordinates identified . further, teaches the server may record the transmitted SSID s by strength and store them along with the GPS coordinates. also, teaches each time a pick-up request is requested, any SSID in range of the requesting mobile device, any client entered pick-up address, and GPS-determined latitude and longitude may be recorded by the clients mobile device, which, will help determine the location. The system can use the latitude and longitude information to help determine a clients’ pick-up address) 
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify determining the position of user by communicating via a network Jin et al. and a system for determining suggested pick-up locations for a user based on receiving a request via a network of Colijn et al., by incorporating the teachings of a server that is able to receive a Wi-Fi SSID via a user request, which, the server can determine the location of the user and suggest pick-up locations to the user of Juliver et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve accuracy of GPS based location services. (Juliver et al.: Paragraph 0221)

	Regarding Claim 2, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as it applies to Claim 1 and wherein to determine the likelihood score with respect to each of the at least one candidate location based on the information associated with the target user terminal and the wireless network, the at least one processor is further directed to: 
obtain information related to a first set of historical services requested via the wireless network from the area. (Paragraph 0020)(Jin et al. teaches that the system can determine the prediction data based on historical data. The historical data can consist of the locations of the taxi for a period of time such as a month and/or three-month intervals (i.e., first set of historical services) 
determine a first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services. (Paragraph(s) 0011 and 0020-0021)(Jin et al. teaches that the system can determine rating(s) for specific locations based on the likelihood of a taxi being at the specific location, which, is further based on taxi historical information) 
the first probability corresponds to a first likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the first set of historical services requested via the wireless network in the area. (Paragraph(s) 0021 and 0028-0029)( Jin et al. teaches that the system can determine rating(s) for specific locations based on the likelihood of a taxi being at the specific location, which, is further based on taxi historical information. The system can also determine the pickup locations that have been visited by the taxi to make this determination) 

	Regarding Claim 3, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 2 and wherein the at least one processor is further directed to: 
obtain information related to a second set of historical services requested by the target user terminal via the wireless network. (Paragraph(s) 0029)(Jin et al. teaches that the historical data can also include environmental conditions such as holidays and/or traffic (i.e., second set of historical services)) 
determine a second probability with respect to each of the at least one candidate location based on the information related to the second set of historical services. (Paragraph(s) 0021, 0028-0029, and 0050)(Jin et al. teaches that multiple street ratings (i.e., second probability) can be included based on historical information. The system can present the plurality of streets along with their ratings. Examiner, notes, that the second probability is associated with the second street and second taxi)
the second probability corresponds to a second likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the second set of historical services requested by the target user terminal via the wireless network. (Paragraph(s) 0021, 0028, and 0050)(Jin et al. teaches the determining multiple ratings (i.e., second probability for multiple streets, which, the ratings for the streets indicate the likelihoods of the associated taxis being available at the specific locations) 

	Regarding Claim 10, Jin et al./Colijn et al./Juliver et al., teaches a method for recommending a pick-up location implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network, comprising: 
receiving a service request from a target user terminal. (See, relevant rejection of Claim 1(b)(a))
identifying a position where the targe user terminal initiates the service request according to a positioning technology. (See, relevant rejection of Claim 1(b)(b))
determining an area associated with the position of the target user terminal. (See, relevant rejection of Claim 1(b)(c))
determining at least one candidate location in the area. (See, relevant rejection of Claim 1(b)(d))
identifying a wireless network via which the target user terminal sends the service request. (See, relevant rejection of Claim 1(b)(e))
determining a likelihood score with respect to each of the at least one candidate location based on information associated with the target user terminal and the wireless network. (See, relevant rejection of Claim 1(b)(f))
wherein the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location. (See, relevant rejection of Claim 1(b)(g))
determining a pick-up location from the at least one candidate location based on the likelihood scores associated with the at least one candidate location. (See, relevant rejection of Claim 1(b)(h))
sending the pick-up location to the target user terminal in response to the service request. (See, relevant rejection of Claim 1(b)(i))

	Regarding Claim 11, Jin et al/Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 10 and wherein determining the likelihood score with respect to each of the at least one candidate location based on the information associated with the target user terminal and the wireless network includes: 
obtaining information related to a first set of historical services requested via the wireless network form the area. (See, relevant rejection of Claim(s) 2(a) and 10)
determining a first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services. (See, relevant rejection of Claim(s) 2(b) and 10)
wherein
the first probability corresponds to the first likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the first set of historical services requested via the wireless network in the area. (See, relevant rejection of Claim(s) 2(c) and 10)

	Regarding Claim 12, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 11 and 
obtaining information related to a second set of historical services requested by the target user terminal via the wireless network. (See, relevant rejection of Claim(s) 3(a) and 10)
determining a second probability with respect to each of the at least one candidate location based on the information r elated to the second set of historical services. (See, relevant rejection of Claim(s) 3(b) and 10)
wherein
the second probability corresponds to a second likelihood of the each of the at least one candidate location being assigned as a historical pick-up location in response to the second set of historical services requested by the target user terminal via the wireless network. (See, relevant rejection of Claim(s) 3(c) and 10)

	Regarding Claim 19, Jin et al./Colijn et al./Juliver et al., teaches a non-transitory computer readable medium, comprising at least one set of instructions for recommending a pick-up location, wherein when executed by at least one processor of a computing device, the at least one set of instructions directs the at least one processor to: 
receive a service request from a target user terminal. (See, relevant rejection of Claim 1(b)(a))
identify a position where the targe user terminal initiates the service request according to a positioning technology. (See, relevant rejection of Claim 1(b)(b))
determine an area associated with the position of the target user terminal. (See, relevant rejection of Claim 1(b)(c))
determine at least one candidate location in the area. (See, relevant rejection of Claim 1(b)(d))
identify a wireless network via which the target user terminal sends the service request. (See, relevant rejection of Claim 1(b)(e))
determine a likelihood score with respect to each of the at least one candidate location based on information associated with the target user terminal and the wireless network. (See, relevant rejection of Claim 1(b)(f))
wherein the likelihood score represents a predicted probability that the target user terminal uses each of the at least one candidate location as a possible pick-up location. (See, relevant rejection of Claim 1(b)(g))
determine a pick-up location from the at least one candidate location based on the likelihood scores associated with the at least one candidate location. (See, relevant rejection of Claim 1(b)(h))
send the pick-up location to the target user terminal in response to the service request. (See, relevant rejection of Claim 1(b)(i))

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0002319) in view of Colijn et al. (US 2016/0370194 A1) and Juliver et al. (US 2012/0041675 A1), and further in view Flanagan et al. (US 2013/0143588).
	Regarding Claim 4, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 3.
	However, Jin et al./Colijn et al./Juliver et al., doesn’t explicitly teach the processor is further directed to:  
determine a first weighted value associated with the first probability with respect to each of the at least one candidate location.
determine a second weighted value associated with the second probability with respect to each of the at least one candidate location. 
determine the likelihood score with respect to each of the at least one candidate location based on the first probability, the second probability, the first weigh4ed value, and the second weighed value. 
	But, Flanagan et al. in the analogous art of estimating a location based on likelihood scores, teaches 
first weighted value associated with the first probability with respect to each of the at least one candidate location. (Paragraph(s) 0034 and 0108)(Flanagan et al. teaches the system is able to derive a first probability for a spatial location which the first likelihood function can be weighted)
determine a second weighted value associated with the second probability with respect to each of the at least one candidate location. (Paragraph(s) 0034 and 0108)(Flanagan et al. teaches the system is able to derive a second probability at each spatial location which the second likelihood function can be weighted)
determine the likelihood score with respect to each of the at least one candidate location based on the first probability, the second probability, the first weighted value, and the second weighed value. (Paragraph(s) 0034 and 0108)(Flanagan et al. teaches that the system will then combine the weighted first and second likelihood functions along with their probabilities, which, the system is then able to select one or more locations as the estimated location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for predicting streets that a customer and a taxi are able to meet using an algorithm of Jin et al., a system for determining pickup locations of a user of Colijn et al., and a system for determining suggested pickup locations of Juliver et al., by incorporating the teachings of determining weighted values for the probabilities for each location and then determining a location based on the likelihood score of Flanagan et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to estimate locations more accurately by using calculated values for a likelihood. (Flanagan et al.: Paragraph 0075)

	Regarding Claim 13, Jin et al./Colijn et al./Juliver et al./Flanagan et al., teaches all the limitations as applied to Claim 12 and 
determining a first weighed value associated with the first probability with respect to each of the at least one candidate location. (See, relevant rejection of Claim 4(a) and 12)
determining a second weighted value associated with the second probability with respect to each of the at least one candidate location. (See, relevant rejection of Claim 4(b) and 12)
determining the likelihood score with respect to each of the at least one candidate location based on the first probability, the second probability, the first weighted value, and the second weighted value. (See, relevant rejection of Claim 4(c) and 12)

Claim(s) 5, 7, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0002319) in view of Colijn et al. (US 2016/0370194 A1) and Juliver et al. (US 2012/0041675 A1), and further in view of “Density Peaks Clustering Approach for Discovering Demand Hot Spots in City-scale Taxi Fleet Dataset,” by Dongchang Liu, Singapore Management University, October 2015, (hereinafter Peak).
	Regarding Claim 5, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 1 and wherein to determine the at least one candidate location in the area, the at least one processor is further directed to: 
obtain a plurality of historical services associated with the area. (Paragraph 0025 and 0029)(Jin et al. teaches that the system can determine the historical behaviors of the taxis that operate within the geographic region. Jin et al., further, teaches that the street ratings can based on the historical data and/or past behaviors that have occurred within the geographic region)
determine a plurality of intersections based the plurality of historical services. (Paragraph 0028)(Jin et al. teaches that the system can rate a plurality of streets that are possible for taxi’s and passengers to intercept each other) 

determine the at least one candidate location from the plurality of intersections 
	With respect to the above limitations: while Jin et al. teaches that the system is able to determine historical information within a geographical region, which, will be used to rate the potential cross streets for the passengers and taxi’s to intersect each other. However, Jin et al./Colijn et al./Juliver et al., doesn’t explicitly teach determining density values for the intersections. 
	But, Peak in the analogous art of using density peak cluster algorithms to determine taxi stands based on demand, teaches 
determine a plurality of density values associated with the plurality of intersections, respectively. (Page 5, “After these above steps”, “Page 6, “To verify our computational result,” Page 7, Table II )(Peak teaches using a density peaks clustering algorithm. The algorithm is able to calculate density values for each point, which, the system will then select cluster centers with the largest density and peak density (i.e., density values associated with the intersections). The cluster centers can include the taxi stands, which, the taxi stands include hot spots such as hotels, shopping malls, and some are along main roads (i.e., intersections). Examiner, also, notes that based on BRI that applicant has provided that ‘intersections,’ can consist of crossroads, which, the above reference reads, see applicants specification paragraph )
determine the at least one candidate location from the plurality of intersections based on the plurality of density values. (Page 5, “After these above steps”, “Page 6, “To verify our computational result,” Page 7, Table II )(Peak teaches that the system can determine multiple locations for the taxi based on the density values, which, these locations can include taxi stands and/or parking lines along a main roads, see Table II))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining street intercept locations based on historical information of Jin et al., a system for determining pickup locations of a user of Colijn et al., and a system for determining suggested pickup locations based on historical information of a user of Juliver et al., by incorporating the teachings of determining density values for pickup intersections, which, the system can then determine multiple locations for pickup based on the density values of Peak, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a more efficient way to determine locations for picking up riders. (Peak: Page 7, “From the experiments in last section…”)

	Regarding Claim 7, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 5. 
	Regarding Claim 7, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 5. 
	However, Jin et al./Colijn et al./Juliver et al., do not explicitly teach wherein to determine the plurality of density values associated with the plurality of intersections, the at least one processor further directed to: determine the plurality of density values according to a density peaks clustering algorithm.
	But, Peak in the analogous art of using density peak cluster algorithms to determine taxi stands based on demand, teaches wherein to determine the plurality of density values associated with the plurality of intersections, the at least one processor further directed to: determine the plurality of density values according to a density peaks clustering algorithm. (Page 2, “The major algorithmic…,” Page 5, “The first step…,” “After these above steps…,”)(Peak teaches determining a number of hot spots for taxi’s such as taxi stands and parking lines along a main road a system using a density peaks clustering algorithm, which, the system will determine density values for multiple demand points. Peak, further, teaches that the demand points can include taxi stands and/or parking lines along main roads (i.e., intersections)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining street segments which passengers and taxi’s are able to intersect each other using an algorithm of Jin et al., a system for determining pickup locations of a user of Colijn et al., and a system for determining suggested pickup locations of a user of Juliver et al., by incorporating the teachings of determining density values for pickup intersections, which, the system can then determine multiple locations for pickup based on the density values using a density peaks clustering algorithm of Peak, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a more efficient way to determine locations for picking up riders. (Peak: Page 7, “From the experiments in last section…”)

	Regarding Claim 14, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 10 and wherein determining the at least one candidate location in the area includes: 
obtaining a plurality of historical services associated with the area. (See, relevant rejection of Claim(s) 5(a) and 10)
determining a plurality of intersections based associated with the plurality of historical services. (See, relevant rejection of Claim(s) 5(b) and 10)
determining a plurality of density values associated with the plurality of intersections, respectively. (See, relevant rejection of Claim(s) 5(c) and 10)
determining the at least one candidate location from the plurality of intersections based on the plurality of density values. (See, relevant rejection of Claim(s) 5(d) and 10)

	Regarding Claim 16, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 14 and wherein determining the plurality of density values associated with the plurality of intersections includes: determining the plurality of density values according to a density peaks clustering algorithm. (See, relevant rejection of Claim(s) 7 and 14)

	Regarding Claim 20, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 19 and wherein determining the at least one candidate location in the area includes: 
obtaining a plurality of historical services associated with the area. (See, relevant rejection of Claim(s) 5(a) and 10)
determining a plurality of intersections based associated with the plurality of historical services. (See, relevant rejection of Claim(s) 5(b) and 10)
determining a plurality of density values associated with the plurality of intersections, respectively. (See, relevant rejection of Claim(s) 5(c) and 10)
determining the at least one candidate location from the plurality of intersections based on the plurality of density values. (See, relevant rejection of Claim(s) 5(d) and 10)

	Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0002319) in view of Colijn et al. (US 2016/0370194 A1) and Juliver et al. (US 2012/0041675 A1) and  “Density Peaks Clustering Approach for Discovering Demand Hot Spots in City-scale Taxi Fleet Dataset,” by Dongchang Liu, Singapore Management University, October 2015, (hereinafter Peak) and further in view of Bellotti et al. (US 2018/0238694). 
	Regarding Claim 6, Jin et al./Colijn et al./Juliver et al./Peak, teaches all the limitations as applied to Claim 5 and wherein to determine the plurality of intersections based the plurality of historical services, the at least one processor is further directed to: for each of the plurality of historical services
obtain a user terminal 
obtain a driver terminal trace associated with the each of the plurality of historical services. (0012, 0025, and 0035-0036)(Jin et al. teaches that the system is able to use an algorithm for mapping taxi locations, which, will take the footprints on the taxi’s on-board device based on the historical locations within a geographical region)
determine an intersection based on the user terminal 
	With respect to the above limitations: while Jin et al. teaches determining the locations of the user and the taxi, which, the algorithm is able to map the locations of the taxi and then determine and rate the street locations that the passenger and taxi’s will intercept each other. However, Jin et al./Colijn et al./Juliver et al./Peak, do not explicitly teach tracing a user terminal.  
	But, Bellotti et al. in the analogous art of optimizing the pick-up location for a passenger, teaches 
obtain a user terminal trace associated with the each of the plurality of historical services. (Paragraph(s) 0028 and 0045)(Bellotti et al. teaches a passenger can request a ride via a mobile device, which, the system can determine the current location or direction of movement of the passenger and the historical data of the passenger)
determine an intersection based on the user terminal trace. (Paragraph 0065)(Bellotti et al. teaches that the system can take into account the current location or direction of movement of the passenger and the vehicle and the historical data. The system will then determine an updated target location based on the passenger and driver route) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining the location of a passenger and a taxi, which, the system will map the locations of the taxi to then determine a street that the passenger and taxi can intercept each other using an algorithm of Jin et al., determining pickup locations of a user of Colijn et al., determining a pickup location of a user of Juliver et al., and determining density values for pickup intersections, which, the system can then determine multiple locations for pickup based on the density values using a density peaks clustering algorithm of Peak, by incorporating the teachings of determining a passenger and driver movements, which, the system is able to take into account those movements and determine an updated target pickup location of Bellotti et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve passenger pickup by determining a new pickup location based on both the passenger and the drivers movements during certain conditions. (Bellotti et al.: Paragraph 0026)

	Regarding Claim 15, Jin et al./Colijn et al./Juliver et al./Peak/Bellotti et al., teaches all the limitations as applied to Claim 14 and wherein determining the plurality of intersections based the plurality of historical services includes: for each of the plurality of historical services
obtaining a user terminal trace associated with the each of the plurality of historical services. (See, relevant rejection(s) of Claim(s) 6(a) and 14)
obtaining a driver terminal trace associated with the each of the plurality of historical services. (See, relevant rejection(s) of Claim(s) 6(b) and 14)
determining an intersection based on the user terminal trace and the driver terminal trace. (See, relevant rejection(s) of Claim(s) 6(c) and 14)

	Claim 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2015/0002319) in view of Colijn et al. (US 2016/0370194 A1) and Juliver et al. (US 2012/0041675 A1), and further in view of Yoo et al. (US 10,467,554).
	Regarding Claim 8, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 2.
	However, Jin et al./Colijn et al./Juliver et al., doesn’t explicitly teach wherein to determine the first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services, the at least one processor is further directed to:
determine a first counts that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area.
determine a second counts that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area.
determine the first probability with respect to each of the at least one candidate location based on the first count and the second count.
 	But, Yoo et al., teaches wherein to determine the first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services, the at least one processor is further directed to:
determine a first counts that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (Column 10, Lines 60-67); and (Column 11, Lines 1-8 and 26-38)(Yoo et al. teaches that pickup events are recorded. The system will determine the number of times someone has selected their pickup location to be within a location cluster (e.g., location A), which, the system will then place a higher weight to the lead clustered location with the most selections (i.e., first count))
determine a second counts that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (Column 10, Lines 60-67); and (Column 11, Lines 1-8 and 26-41)(Yoo et al. teaches that pickup events are recorded. The system will determine the number of times someone has selected their pickup location to be within a location cluster (e.g., location B), which, the system will then place a higher weight to the lead clustered location with the most selections (i.e., second count))
determine the first probability with respect to each of the at least one candidate location based on the first count and the second count. (Column 10, Lines 60-67); and (Column 11, Lines 1-8 and 26-38)(Yoo et al. teaches that the system can sum up the weights for the events within the clusters, which, the system will then determine and select the location in the cluster(s) with the highest total weight as the lead location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining the location of a passenger and a taxi, which, the system will map the locations of the taxi to then rate the likelihood a street can be used for a passenger and a taxi to intercept each other using an algorithm of Jin et al., determining a pickup location of a user of Colijn et al., and determining a pickup location of a user of Juliver et al., by incorporating the teachings of determining a potential locations based on ratings and previous selected clustered locations by a passenger using a k-means algorithm of Yoo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve a system for determining the locations for passengers based on clustering previous selected locations together. (Yoo et al.: Column 1, Lines 5-11)

	Regarding Claim 9, Jin et al./Colijn et al./Juliver et al., teaches all the limitations as applied to Claim 3.
	However, Jin et al./Colijn et al./Juliver et al., doesn’t explicitly teach wherein to determine the second probability with respect to each of the at least one candidate location based on the information related to the second set of historical services, the at least one processor is further directed to:
determine a third counts that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. 
determine a fourth counts that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. 
determine the second probability with respect to each of the at least one candidate location based on the third count and the fourth count
	But, Yoo et al., teaches wherein to determine the second probability with respect to each of the at least one candidate location based on the information related to the second set of historical services, the at least one processor is further directed to:
determine a third counts that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (Column 10, Lines 60-67); and (Column 11, Lines 1-8, 15-25, and 26-38)(Yoo et al. teaches that pickup events are recorded. The system will determine the number of times someone has selected their pickup location to be within a location cluster(s). The system can take into account an address entered later and also multiple other address that were selected by a user for their pick-up (i.e., third count), which, the system will then calculate weight for the clustered location with the most selections (i.e., third count). Examiner, notes, that the process can continue each time a person selects a pickup location)
determine a fourth counts that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (Column 10, Lines 60-67); and (Column 11, Lines 1-8, 15-25, and 26-38)(Yoo et al. teaches that pickup events are recorded. The system will determine the number of times someone has selected their pickup location to be within a location cluster(s). The system can take into account an address entered later and also multiple other address that were selected by a user for their pick-up (i.e., fourth count), which, the system will then calculate weight for the clustered location with the most selections (i.e., fourth count). Examiner, notes, that the process can continue each time a person selects a pickup location)
determine the second probability with respect to each of the at least one candidate location based on the third count and the fourth count. (Column 10, Lines 60-67); and (Column 11, Lines 1-8, 15-25, and 26-38)(Yoo et al. teaches that the system can sum up the multiple selected address and then sum up the weights for the events within the clusters, which, the system will then determine and select the location in the cluster(s) with the highest total weight as the lead location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for determining the location of a passenger and a taxi, which, the system will map the locations of the taxi to then rate the likelihood a street can be used for a passenger and a taxi to intercept each other using an algorithm of Jin et al., determining a pickup location of a user of Colijn et al., and determining a pickup location of a user of Juliver et al., by incorporating the teachings of determining a potential locations based on ratings and previous selected clustered locations by a passenger using a k-means algorithm of Yoo et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order improve a system for determining the locations for passengers based on clustering previous selected locations together. (Yoo et al.: Column 1, Lines 5-11)

	Regarding Claim 17, Jin et al./Colijn et al./Juliver et al./Yoo et al., teaches all the limitations as applied to Claim 11 and wherein determining the first probability with respect to each of the at least one candidate location based on the information related to the first set of historical services includes: 
determining a first count that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (See, relevant rejection(s) of Claim(s) 8(a) and 11)
determining a second count that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (See, relevant rejection(s) of Claim(s) 8(b) and 11)
determine the first probability with respect to each of the at least one candidate location based on the first count and the second count. (See, relevant rejection(s) of Claim(s) 8(c) and 11)

	Regarding Claim 18, Jin et al./Colijn et al./Juliver et al./Yoo et al., teaches all the limitations as applied to Claim 12 and wherein determine the second probability with respect to each of the at least one candidate location based on the information related to the second set of historical services includes: 
determining a third count that each of the at least one candidate location was assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (See, relevant rejection(s) of Claim(s) 9(a) and 12)
determining a fourth count that all of the at least one candidate location were assigned as the historical pick-up location based on information related to the first set of historical services requested via the wireless network in the area. (See, relevant rejection(s) of Claim(s) 9(a) and 12)
determine the second probability with respect to each of the at least one candidate location based on the third count and the fourth count. (See, relevant rejection(s) of Claim(s) 9(a) and 12)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“The Free Dictionary,” https://www.thefreedictionary.com/represent, January, 15, 2017, (hereinafter Represent). Represent teaches that to represent something merely needs to have meaning, suggestion, or association, see 1(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628